Opinion

PER CURIAM.
The petitioner, William H. Reid, appeals from the judgment of the habeas court denying *836his amended petition for a writ of habeas corpus and denying his request for certification to appeal to this court. On appeal, the petitioner claims that the habeas court (1) abused its discretion when it denied the petition for certification to appeal from the denial of the amended petition and (2) improperly determined that he was not deprived of the effective assistance of counsel. We dismiss the appeal.
After reviewing the record and briefs, we conclude that the petitioner has failed to make a substantial showing that he was denied a state or federal constitutional right. Furthermore, the petitioner has failed to sustain his burden of persuasion that the denial of certification to appeal was a clear abuse of discretion or that an injustice has been done. See Simms v. Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994); Simms v. Warden, 229 Conn. 178, 189, 640 A.2d 601 (1994); Walker v. Commissioner of Correction, 38 Conn. App. 99, 100, 659 A.2d 195, cert. denied, 234 Conn. 920, 661 A.2d 100 (1995); see also Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S. Ct. 860, 112 L. Ed. 2d 956 (1991).
The habeas court’s denial of the petitioner’s petition was predicated on a factual review of the petitioner’s claim and a determination that he had failed to rebut the “strong presumption that counsel’s conduct [fell] within the wide range of reasonable professional assistance . . . .” Safford v. Warden, 223 Conn. 180, 193, 612 A.2d 1161 (1992). We conclude that the habeas court had before it sufficient evidence to support its finding and that it did not abuse its discretion in denying the petition for certification to appeal.
The appeal is dismissed.